DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2020 has been entered. Claims 21 and 23-41 are pending, of which claims 36-40 are withdrawn.
Claims 21, 23-35, and 41 are presented for examination below.
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on August 4, 2020.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-35, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation “an origin aperture, the origin aperture extending through the footwear flat pattern at a location within 10 millimeters of the midline reference line between the toe end and the heel end within a midfoot opening region of the upper portion, wherein the origin aperture is between a medial seam and a lateral seam defining at least a portion of a perimeter of the midfoot opening region.” The limitation is indefinite, as it is unclear how the origin aperture can extend within a midfoot opening region, which appears to define an absence of material (see midfoot opening region 901 in Fig. 9 and page 26, lines 5-20 of the specification, also cited by Applicant on pages 9-10 of the Remarks filed on August 4, 2020). It is noted that claim 21 does not clearly set forth wherein the flat pattern includes any separate pattern pieces or materials in the midfoot opening region (e.g., as in new claim 41) capable of having an aperture formed therethrough. Furthermore, the terms “medial seam” and “lateral seam” are indefinite in context of claim 21, which is drawn to a flat pattern. One of ordinary skill in the art would recognize that a flat pattern is a planar (i.e., flat) piece of material that is provided prior to any seaming steps and that does not, by itself, include any seams. As such, one of ordinary skill in the art would not be able to readily ascertain the metes and bounds of the claim limitation. It is unclear whether Applicant intends to claim a flat pattern or an assembled upper.
Claim 41 recites the limitations “a first multiple-layer portion comprising: a first material…and a second material” and “a second multiple-layer portion discrete from the first multiple-layer portion and forming a portion of the flat pattern upper at a location within 10 
Claim 41 also recites the limitation “the midfoot opening region of the upper portion.” There is insufficient antecedent basis for this limitation in the claims.
Dependent claims are rejected at least for depending from rejected claims.
Examiner’s Note
Claims 21, 23-35, and 41 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 21, 23-35, and 41 remain rejected under 35 USC 112(b), as discussed above. While the Examiner does not presently have any suggestions for specific claim language to overcome the rejections under 35 USC 112(b), Applicant is invited to contact the Examiner if Applicant wishes to discuss any potential proposed amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See, for example, Burch et al. (US PG Pub 2012/0198730) which discloses a multi-layer footwear upper having at least one aligned aperture in each layer; Kilgore et al. (US PG Pub 2008/0078102) which discloses a footwear upper with a plurality of alignment apertures adjacent a midfoot opening region of the upper; Codish (US Patent No. 1,435,479) which discloses a flat upper piece with a plurality of apertures located along a longitudinal midline of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOCELYN BRAVO/Primary Examiner, Art Unit 3732